                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                     CIVIL ACTION NO. 1:20-CV-337-MOC-DCK

 LAKITA SIMMONS,                                       )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )         ORDER
                                                       )
 ACCORDIUS HEALTH, LLC,                                )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Stephen B. Williamson, concerning Cynthia L.

Effinger, on December 21, 2020. Cynthia L. Effinger seeks to appear as counsel pro hac vice for

Defendant. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Cynthia L.

Effinger is hereby admitted pro hac vice to represent Defendant.


                                     Signed: December 22, 2020




         Case 1:20-cv-00337-MOC-DCK Document 6 Filed 12/23/20 Page 1 of 1
